Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The prior art of record French Patent (3,080,879) to Roumagnac fails to disclose or suggest the claimed central deflector placed between the electric motor and the propeller to prevent debris from accumulating below propeller located in the suction duct, as required in independent claim 12. Also, pending claim 12 requires that suction pump, comprising an electric motor coupled to a propeller, be placed inside the suction duct. Roumagnac purportedly teaches “a central deflector (115) placed between the electric motor (20) and the propeller (23) to prevent debris from accumulating below the propeller (23).”  Figs. 6, 7, 10b of Roumagnac all show the “central deflector (115)” fixed to the lower shell 11 and not within suction duct, as required in the claimed invention. In a similar manner independent claim 23 is allowed over the prior art of record since it contains similar limitations to independent claim 12.
	Claims 13-22 are allowed for at least their dependency on claim 12. 

Allowed Claims
2.	Claims 12-23 are the allowed claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723